Acheson, J.
Upon any view of the case permissible under the authorities the decree of the district court must be affirmed.
1. In this contest the assignees in bankruptcy stand upon and can assert the rights only of the bankrupt, Scitzinger. Stewart v. Platt, 101 U. S. 731, 739. Now, it is the settled law of Pennyslvania that the statute which restricts the lien oí a judgment to five years operates only in favor ol purchasers from the debtor and judgment creditors, and as to every one else the lie.n is of unlimited duration. A wand’s Appeal, 34 Pa. St. 151; Brown’s Appeal, 91 Pa. St. 485. Hence the lien oí the several judgments here in question, as against the judgment debtor and his assignees in bankruptcy, was without limit.
2. But in fact revivals took place by service of the writs of sci. fa. upon the defendant in tho judgments; and such revivals were good, without notice to the assignees in bankruptcy, who were not terre-tenants within the meaning of the statute. In re Fulton’s Estate, 51 Pa. St. 212, 213; Wrigley v. Whitaker, 2 Wkly. Notes Cas. 420; Lazear v. Porter, 87 Pa. St. 510.
*2083. Under the peculiar circumstances of this case, the conversion of land into money may well be regarded as having been fully accomplished, as against the assignees in bankruptcy, in the year 1877. The action of the register in allowing interest only upon the amount of the several original judgments was in accordance with the established practice íd bankruptcy, and correct. I may add that, even upon the theory of a conversion in 1877, no just objection can be made to the allowance of interest to the judgment creditor, the fund having yielded interest.